—In a proceeding to permanently stay arbitration, the petitioner appeals from an order of the Supreme Court, Queens County (Rutledge, J.), dated September 28, 1992, which denied the application.
Ordered that the order is reversed, on the law, with costs, the petition is granted, and arbitration is permanently stayed.
The respondent insured failed to comply with a condition precedent of uninsured motorist coverage which was clearly set forth in her insurance policy (see, Canty v MVAIC, 95 AD2d 509). The court erred in denying the petition on the ground that the insurer was not prejudiced (see, Security Mut. Ins. Co. v Acker-Fitzsimons Corp., 31 NY2d 436; Eveready Ins. *316Co. v Levine, 145 AD2d 526). Accordingly, the order is reversed, the petition is granted, and arbitration is permanently stayed. Sullivan, J. P., Lawrence, Pizzuto, Joy and Goldstein, JJ., concur.